OLIVER, Judge,
concurring:
I join in the reasoning and the result in Senior Judge Keating’s excellent majority opinion. I write separately to emphasize three additional points.
First, I appreciate the dissent’s argument that it is not our responsibility as an intermediate appellate court to change the law. However, we cannot escape our responsibility to determine what the law is. Since our superior court has never ruled on the precise issue presented here, we have an obligation to seek to ascertain and apply the law properly. As discussed in the majority opinion and Judge Johnson’s well reasoned dissent in United States v. Turner, 42 M.J. 689, 692-95 (Army Ct.Crim.App.1995), I believe that the guidance from our superior Court in United States v. Smith, 4 C.M.A. 41, 15 C.M.R. 41, 1954 WL 2250 (1954), is that we should analyze aggravated assault cases in the military from a subjective, “apparent ability” perspective. 15 C.M.R. at 47 (“there can be no doubt [that the appropriate test is one] of ‘apparent ability.’”) After a careful review of the record of trial, I have no doubt that the victim was under a reasonable apprehension of being killed or suffering grievous bodily harm when the appellant pointed a gun at his head and threatened to shoot him.1 *686Therefore, a finding of aggravated assault is appropriate. Stated another way, when the appellant demonstrated his apparent ability and willingness to shoot PFC Simon in the head, he committed more than a simple assault under the UCMJ.
Second, I read the plain language of Article 128(b)(1), UCMJ, 10 U.S.C. § 928(b)(1) as leading to a natural, common-sense conclusion which supports the majority opinion but which is at direct variance with the dissent’s textual analysis. The relevant statute provides that an aggravated assault takes place when any person subject to the UCMJ “commits an assault with a dangerous weapon....” Art. 128(b)(1), UCMJ, 10 U.S.C. § 928(b)(1). Every servieemember is taught from the day he or she enters the military that any firearm, loaded or not, is always “a dangerous weapon.” Because of this assumption, military personnel treat weapons with the utmost respect, lock them away when not in use, and always point them downrange and away from others whenever in use. The military maxim is: Never point a weapon at someone unless you intend to shoot him. I am unwilling to conclude that the vagaries of military jurisprudence mandate that we must treat unloaded weapons as “ ‘dangerous’ for virtually all purposes ... except when proffered as a firearm during an offer-battery type assault!” See Turner, 42 M.J. at 692 (Johnson, J., dissenting).
Moreover, despite the dissent’s assertion to the contrary, the second clause in Article 128(b)(1), UCMJ, 10 U.S.C. § 928(b)(1), does not qualify the first. Rather, I read it as providing an independent basis for criminal liability. See Norman J. Singer, Sutherland Statutory Construction § 21.14 (5th ed.l993)(noting that “the disjunctive ‘or’ usually ... separates words or phrases in the alternate relationship, indicating that either of the separated words or phrases may be employed without the other____”). The second clause, which is separated by the disjunctive, reads: “or other means likely to produce death or grievous bodily harm____” Art. 128(b)(1), UCMJ (emphasis added). Consistent with the normal rules, of statutory construction, the phrase “likely to produce death or serious bodily harm” only modifies “other means.” If one were to pick up a lamp stand, which is not a weapon and would not ordinarily be considered dangerous, and lift it high above another’s head, threatening to bring it crashing down, that would constitute an aggravated assault by “other means likely to produce death or grievous bodily injury.” A handgun, loaded or not, is always a weapon and, when used in a threatening manner, can reasonably be considered dangerous. Under the aggravated assault statute, it does not have to meet the additional objective test of being loaded and therefore actually likely to produce death or serious injury. Under military law, “apparent ability” is enough. Smith, 15 C.M.R. at 47.
Third, I find far more persuasive the analysis of the Supreme Court in McLaughlin v. United States, 476 U.S. 16, 17-18, 106 S.Ct. 1677, 1678, 90 L.Ed.2d 15 (1986)(providing reasons why an unloaded pistol is always a “dangerous weapon”), than Price v. United States, 156 F. 950 (9th Cir.1907). The dissent relies heavily on this 1907 case as establishing the so-called “Price rule,” frozen in time, from which we may never depart unless and until the Congress sees fit to amend the UCMJ. I disagree. In McLaughlin a unanimous Supreme Court concluded that “the law *687reasonably may presume that [a gun] is always dangerous even though it may not be armed at a particular time or place.” 476 U.S. at 17, 106 S.Ct. at 1678. Although McLaughlin was interpreting the term “dangerous weapon” in a somewhat different context, it nonetheless has considerably more contemporary relevance than does Price. Indeed, Price, surveying cases from the late 1800’s and early 1900’s, was describing the state-of-the-law concerning the much less sophisticated weapons of 90 or more years ago. As McLaughlin illustrates, the law is changing to reflect that modern handgun weapons are “always dangerous.” 476 U.S. at 17,106 S.Ct. at 1678.
Therefore, I conclude that the appellant committed an assault with a dangerous weapon, to wit: an unloaded pistol, and that the findings and sentence are appropriate.
Judge LUCAS, Chief Judge DOMBROSKI, and Senior Judge McLaughlin dissent.

. The dissent criticizes the majority opinion in arguing that we cannot be sure that the victim was in fear for his life, “because [he] did not so testify.” United States v. Davis, N.M.C.M. 95 00098, (N.M.C.Ct.Crim.App., 3 January 1997)(Lucas, J., dissenting). It is instructive to review PFG Simon’s actual testimony in this regard. After testifying that several Marines had been beating him with their hands and feet and had tied his feet together with tape, he continued:
Q: [Did Corporal Davis] put a gun to your head?
A: Yes, sir.
Q: What went through your mind then?
*686A: "This guy’s got a gun to my head,” and I was trying to think of a way out of this; "What should I do?”
Q: Did you think the gun was loaded?
A; Yes, sir; I did.
Q; Where did he place the gun in relation to your body?
A: My left temple, sir.
Q: Did he touch you with it?
A; Yes, sir; he did.
Q; Did he say anything to you when he did that?
A: Yes, sir. First he put the weapon to my head. He put the gun to the top of my head, sir. and he said — his exact words were "I thought you were a player. You’re nothing but a pussy. I ought to cap you now.”
Q: What did you take by that, when he said, "I ought to cap you now”?
A: I thought he was going to shoot me, sir. They were all very drunk.....
Record at 70-71. I think it entirely reasonable to conclude that the victim’s belief that the appellant was about to fire a loaded handgun into his left temple or into the top of his head placed him in fear for his life.